Order of the County Court of Nassau county affirming order of the Justice’s Court of the town of Hempstead, judgment of affirmance entered thereon, and order of the Justice’s Court reversed on the law and the facts, with costs, and judgment directed awarding possession of the premises in question to the landlord, with costs. In our opinion, the tenant held the premises under a lease for a fixed term of thirty days, which expired on September 5, 1931. and that thereafter he held over with the landlord’s consent for three additional similar terms, namely) until December fifth, at which time the landlord terminated the tenancy, and was entitled to do so, without giving a thirty-day notice to quit. Young, Kapper, Hagarty, Carswell and Tompkins, JJ., concur.